1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   MONIKA CASTRONOVA,                         Case No.: 2:18-cv-01786-RFB-PAL
20                  Plaintiff,
21
     vs.                              STIPULATION AND ORDER
                                      DISMISSING EXPERIAN
22
     CREDIT ONE BANK; PENNYMAC LOAN INFORMATION SOLUTIONS, INC.,
23   SERVICES LLC; WELLS FARGO DEALER WITH PREJUDICE
     SERVICES; EXPERIAN INFORMATION
24
     SOLUTIONS,      INC.;    EQUIFAX
25   INFORMATION SERVICES LLC; and
     TRANSUNION LLC,
26
                    Defendants.
27

28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 1
1           PLEASE TAKE NOTICE that Plaintiff Monika Castronova (“Plaintiff”) and Defendant
2
     Experian Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-
3
     entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii).
4
            There are no longer any issues in this matter between Plaintiff and Experian to be
5

6    determined by the Court, and Experian is the only remaining defendant. Plaintiff hereby stipulates

7    that all of her claims and causes of action against Experian are hereby dismissed with prejudice,
8
     without costs or fees to any party.
9
            IT IS SO STIPULATED.
10          Dated March 7, 2019.
11    KNEPPER & CLARK LLC                               NAYLOR & BRASTER
12
      /s/ Shaina R. Plaksin                             /s/ Andrew J. Sharples
13    Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
14    Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
15    Nevada Bar No. 13848                              Nevada Bar No. 12866
      Shaina R. Plaksin, Esq.                           1050 Indigo Drive, Suite 200
16    Nevada Bar No. 13935                              Las Vegas, NV 89145
      10040 W. Cheyenne Ave., Suite 170-109             Email: jbraster@nblawnv.com
17    Las Vegas, NV 89129                               Email: asharples@nblawnv.com
18    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com               JONES DAY
19                                                      Katherine A. Neben, Esq.
      HAINES & KRIEGER LLC                              Nevada Bar No. 14590
20    David H. Krieger, Esq.                            3161 Michelson Drive
                                                        Irvine, CA 92612
21    Nevada Bar No. 9086                               Email: kneben@jonesday.com
      8985 S. Eastern Avenue, Suite 350
22    Henderson, NV 89123                               Counsel for Defendant
      Email: dkrieger@hainesandkrieger.com              Experian Information Solutions, Inc.
23
      Counsel for Plaintiff
24

25

26
                                                                    Castronova v. Credit One Bank et al
27
                                                                     Case No. 2:18-cv-01786-RFB-PAL
28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 2
1
                                     ORDER GRANTING
2
      STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,
3
                                     WITH PREJUDICE
4

5
           IT IS SO ORDERED.
6

7
           _________________________________________
          UNITED STATES DISTRICT COURT JUDGE
        ________________________________
8       RICHARD F. BOULWARE, II
        UNITED
          DATEDSTATES      DISTRICT
                this ____ day          JUDGE
                              of _________ 2019.
9
        DATED this 8th day of March, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 3
